Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application 16/083,258 filed 09/07/2018 is in response to Applicant’s argument/remarks and claim amendment filed 08/24/2021. Applicant’s response has been given full consideration. 
Claims 1-3, 5-11 are currently pending in this application. This Application is in condition for allowance. 
Allowed Claims
Claims 1-3, 5-11 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement for reason of allowance. 
The instant application is directed towards a thickener powder for thickening a water-based electrode slurry for lithium ion battery; the thickener powder comprising cellulose-based water-soluble polymer wherein a water insoluble content of includes a fiber component derived from the cellulose based water-soluble polymer, and is calculated to be equal to or more than 0.01% by mass and equal or less than 0.5 % by mass obtained by dissolving the powder in water to obtain an aqueous solution having concentration of 1.3% by mass, filtering the solution using a filter having average pore diameter of 1 µm, drying the filtered solid reside, its weight determined and its content in the in the thickener powder determined. The invention is also directed to a water-based electrode slurry comprising the thickener powder, an electrode for lithium-ion battery 
The closest prior is Hidaka et al. (U.S. PG Publication 2011/0229760) and Oya et al. (U.S. PG Publication 2012/0321948)
 Hidaka discloses carboxymethyl cellulose used as a water-soluble thickener to prepare a slurry for an electrode. Hidaka discloses a ratio of a dry mass A to a dry mass B determined by a method wherein carboxymethyl cellulose or a salt thereof in an amount of B (dry mass B) is dissolved in water to prepare aqueous solution, and the entire amount of the aqueous solution is filtered and then the dry mass A of the residue on the filter after the filtration is measured, and a ratio of the dry mass A to the dry mass B is expressed in ppm. Hidaka discloses the thickener carboxymethyl cellulose or salt thereof of a 0.3 mass% aqueous solution having ratio of dry mass A to dry mass B of less than 50 ppm and the entire amount of the aqueous solution is filtrated through a 250-mesh filter. Hidaka discloses the filter has a mesh size of 250 mesh; and as evidenced by filterbag.com website is between 62-53 micron; and is therefore between 53 to 62 times wider pore size than the claimed filter having an average pore diameter of 1 µm (micron). Therefore, Hidaka does not disclose the claimed concentration of the thickener powder concentration, the claimed pore size of the filter of 1µm, and also does not disclose the water-insoluble component includes a fiber derived from cellulose-based water-soluble polymer. Hidaka also does not disclose an electrode slurry comprising the claimed thickener powder, the electrode formed by such a slurry, a lithium-ion battery comprising the electrode, and a method of manufacturing thereof.  Hidaka also fails to disclose the limitations of the dependent claims as well. 
Oya discloses a positive electrode material for a non-aqueous rechargeable battery, and a method of manufacturing a negative electrode slurry by mixing electrode active material, styrene butadiene rubber and a binder, and carboxymethyl cellulose as a thickener and then adding water to prepare a negative electrode mixture paste. Oya, however, does not expressly disclose a method of dry-mixing the electrode active material and the thickener powder and then dispersing the mixture in a solvent by wet-mixing. 
The pertinent reference of the prior art of record fails to teach all the limitations of the claimed invention. Thus, the limitations are not disclosed or rendered obvious by the teaching of the prior art. Further search of the art also failed to produce any new art that anticipates or renders obvious the instant invention. Therefore Claims 1-3, 5-11 are allowed over prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm,.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722